Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
Petitioner commenced this CPLR article 78 proceeding seeking to annul an administrative determination finding him guilty of violating the prison disciplinary rule that prohibits drug use. The Attorney General advises this Court that the determination at issue has been administratively reversed and all references thereto have been expunged from petitioner’s institutional record. Inasmuch as petitioner has received all the relief to which he is entitled, this proceeding is dismissed as moot (see Matter of York v Fischer, 55 AD3d 1096 [2008]; Matter of Decker v Selsky, 53 AD3d 996 [2008]). To the extent that petitioner also seeks restoration of his security classification level, we need note only that this issue, raised for the first time in petitioner’s reply, is not before us (see Matter of Lunney v Goord, 290 AD2d 687, 688 [2002]) and, further, is a subject properly addressed in a separate proceeding to challenge the contested classification (cf. Matter of Encarnación v Goord, 47 AD3d 987 [2008]).
Cardona, P.J., Mercure, Kane, Kavanagh and Stein, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.